DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see pages 10-12, filed 12/23/2020, have been fully considered but they are not persuasive. 
With respect to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections, the Office Action acknowledges that one of the meanings of "first order" to a person having ordinary skill in the art is "first order approximation." This is the meaning of "a first order" in the pending claims herein. For example, as is well-known to those having ordinary skill in the art, at large distances from the source aka the resonator, the field depends on distance r (see page 10 for relationship formula/equation). The first term in this series that is not forbidden by some fundamental principle is the most important. Eliminating that term means that field is zero "to first order." In the context of the pending claims, "causing the corresponding magnetic fields to cancel out to a first order" means that the corresponding magnetic fields may not cancel each other out completely but do cancel each other out at distances large compared with the size of the resonator. More precisely, the leading-order term in the series expansion described above is zero. 
The examiner does not find this argument to be sufficient to overcome the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections on the record. According to the Webster Dictionary (http://www.webster-dictionary.org/definition/to%20a%20first%20approximation), “to a first approximation” refers to “when one is doing certain numerical computations, an approximate solution may be computed by any of several heuristic methods, then refined to a final value. By using the starting point of a first approximation of the answer, one can write an algorithm that converges more quickly to the correct result.” And according to Wikipedia (https://en.wikipedia.org/wiki/Order_of_approximation#cite_note-:0-3), “A first-order approximation of a function (that is, mathematically determining a formula to fit multiple data points) will be a linear approximation, straight line with a slope: a polynomial of degree 1.” Neither of these definitions would have been obvious to one of ordinary skill in the art would understand that in the context of the pending claims, "causing the corresponding magnetic fields to cancel out to a first order" means that the corresponding magnetic fields may not cancel each other out completely but do cancel each other out at distances large compared with the size of the resonator. Furthermore, the applicant has provided no evidence that one of ordinary skill in the art would understand that in the context of the pending claims, "causing the corresponding magnetic fields to cancel out to a first order" means that the corresponding magnetic fields may not cancel each other out completely but do cancel each other out at distances large compared with the size of the resonator.
Applicant's arguments, see pages 12-15, filed 12/23/2020, have been fully considered but they are not persuasive. 
With respect to the 35 U.S.C. 103 rejections, applicant argues that Tsuzuki does not, however, make use of, nor recognize, that the design of the interdigitated capacitor leads to a small parasitic inductance. This finding cited in the office action dated 6/26/2020 (col. 6, line 67 - col. 7, line 1), however, is incorrect and is based on a misinterpretation of Tsuzuki. In Tsuzuki's 
In response to the possible assertion that it would be obvious that the same effect would apply to the interdigitated capacitor: (1) Tsuzuki never teaches or suggests that the same effect would apply to the interdigitated capacitor. (2) If it were obvious that the same effect would apply to the interdigitated capacitor, Tsuzuki would have made the interdigitated capacitor (1210) have an even number of fingers to exploit the feature. Instead, the interdigitated capacitor 1210 contains 7 fingers. This demonstrates that Tsuzuki was unaware of this effect and did not teach or suggest it to a person having ordinary skill in the art. 
The examiner does not find these arguments sufficient, as it is the parasitic inductance of the resonator that is minimized which includes the transmission lines, the claim does not state in any form that the parasitic inductance of the interdigitated capacitor is minimized, therefore Tsuzki does teach the parasitic inductance of the resonator being minimized. 
Furthermore, there is no indication in Tsuzki's patent that the design serves the purpose of allowing the size of the loop to be minimized in order to study small samples or to concentrate the magnetic field into a small volume. 
The examiner does not find this argument sufficient, the claim does not state in any form that the design serves the purpose of allowing the size of the loop to be minimized in order to study small samples or to concentrate the magnetic field into a small volume.
Furthermore, solely to advance prosecution, and without limitation or admission, Applicant hereby amends the independent claims herein to include the limitation of a "sample on the scale of a quantum object embodying a qubit." Support for this limitation may be found, for example, in paragraph [0034] of the specification as originally filed. None of the cited references, either individually or in combination, teaches this limitation in combination with the other limitations of the independent claims.
The examiner does not find this argument sufficient, now cancelled Claim 12 previously claimed that “wherein the sample comprise a qubit” which was previously rejected in view of Abdo (US 9,589,236 B1), has not been addressed by the applicant’s arguments, and therefore is still being considered in the forthcoming rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, and 8-9, 11, 13-14, and 17-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification 
Claims 1, 14, and 17 recited the limitation – “wherein electrical current flows in opposite directions along alternate legs within the plurality of legs, thereby causing the corresponding magnetic fields to cancel out to a first order.” However, the specification fails to describe what is meant by “a first order” as the only reference to the phrase is noted in the 1st sentence of paragraph (0027) - “A further feature of the interdigitated capacitor structure is that electrical current flows in opposite directions along alternate legs of the path, causing the corresponding magnetic fields to cancel out to first order.” To one of ordinary skill in the art, a first order most often means either: "linear", as in first-order approximation or "without self-reference", as in first-order logic. Therefore as the applicant fails to describe the cancellation of the magnetic fields to a first order in such a way as to reasonably convey to one skilled in the art, the claims fail to comply with the written description requirement.
Claims 2-4, 8-9, 13, 15-16, and 18-30 depend upon that of Claims 1, 14, and 17 and require all of the limitations of Claims 1, 14, and 17, therefore they too are rejected for failing to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 8-9, 11, 13-14, and 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 14, and 17 recited the limitation – “wherein electrical current flows in opposite directions along alternate legs within the plurality of legs, thereby causing the corresponding magnetic fields to cancel out to a first order.” However, the claims fail to describe said first order and thus metes and bounds of said first order are unclear thus Claims 1, 14, and 17 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. 
Claims 2-4, 8-9, 13, 15-16, and 18-30 depend upon that of Claims 1, 14, and 17 and require all of the limitations of Claims 1, 14, and 17, therefore they too are rejected as being indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-9, 11, 13, 17-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 9,194,922 B2), herein referred to as Blank, in view of Tsuzuki et al. (US 7,181,259 B2), herein referred to as Tsuzuki, in view of Abdo (US 9,589,236 B1).
Regarding Claim 1, Blank discloses a resonator [item 10, figure 4] for coupling electromagnetic radiation to a sample [item 64, figure 4] (see abstract; col. 1, lines 11-15 – discloses exciting the sample by “coupling” electromagnetic waves), the resonator [item 10, figure 1a-1c and 4] comprising: 
an electrically conductive member [item 12, figure 1a-2d] (col. 7, lines 19-31); 
an opening [see figure 1a-2d] through the member [item 12, figure 1a-2d] defining an inductive loop (the “open-loop” (col. 7, lines 33-35) is used for induction-detection ESR (col. 7, lines 17-19) and therefore is considered an inductive loop) in the member [item 12, figure 1a-2d], the sample [item 64, figure 4] at least partially receivable within the opening [see figure 1a-2d]; and 
an elongated gap [item 16, figure 1a-2d] in the member [item 12, figure 1a-2d] having a length [along item 20, figure 2a-2b] between a boundary of the member and the opening (between boundary that is the outer edge of layer 12 and the open that begins at the center of layer 12 – see figure 2a-2b).
Blank fails to disclose the elongated gap in the member defining a continuous convoluted path and wherein the loop-gap resonator comprises an electrically conductive member; wherein the opening comprises an opening through the member defining an inductive loop in the member; wherein the continuous convoluted path comprises a plurality of path segments and changes of direction therebetween, wherein the electrically conductive member comprises a plurality of legs, wherein electrical current flows in opposite directions along alternate legs within the plurality of legs, thereby causing the corresponding magnetic fields to cancel out to a first order, whereby parasitic inductance of the resonator is minimized.
However, Tsuzuki does disclose a resonator [item 1200, figure 12] with a conductive loop [item 1202, figure 12] forming an inter-digital capacitor [item 1210, figure 12] with a 
As Blank discloses that “layer 12 and gap 16 can have many shapes.  Some shapes, which are suitable for the present embodiments, are illustrated in FIGS. 2A-D. It is to be understood that the dimensions shown on FIGS. 2A-C are exemplary dimensions which may be employed in some embodiments of the present invention but are not to be considered as limiting the scope of the present invention in any way,” it would have been obvious to modify the elongated gap shape of Blank in view of the elongated gap in the conductive member defining a continuous convoluted path as taught by Tsuzuki so that wherein the continuous convoluted path comprises a plurality of path segments and changes of direction therebetween, wherein the electrically conductive member comprises a plurality of legs, wherein electrical current flows in opposite directions along alternate legs within the plurality of legs, thereby causing the corresponding magnetic fields to cancel out to a first order, whereby parasitic inductance of the resonator is minimized in order to advantageously to provide a resonator with reduced parasitic coupling as taught by Tsuzuki (col. 1, lines 50-54).
Blank in view of Tsuzuki fail to disclose wherein the sample being on the scale of a quantum object embodying a qubit.
However, Abdo does disclose a resonator with sample, wherein the sample on the scale of a quantum object embodying a qubit [item 410, figure 4a] (col. 1, lines 13-18; col. 9, lines 23-26).
It would have been obvious to one modify the resonator of Blank in view of Tsuzuki to include the sample being that of a qubit as taught by Abdo in order to advantageously provide measurement techniques of sensitive quantum systems operating in the microwave domain, as taught by Abdo (col. 1, lines 6-12).
Regarding Claim 2, Blank in view of Tsuzuki in view of Abdo disclose the resonator according to claim 1 wherein the conductive member [item 12, figure 1a-2d, Blank] comprises a metallic layer (col. 7, lines 23-28, Blank) overlying a dielectric substrate [item 14, figure 1a-1c, Blank] (col. 7, lines 19-21, Blank).
Regarding Claim 3, Blank in view of Tsuzuki in view of Abdo disclose the resonator according to claim 1 wherein the conductive member [item 12, figure 1a-2d, Blank] is substantially planar (col. 7, lines 19-21, Blank).
Regarding Claim 4, Blank in view of Tsuzuki in view of Abdo disclose the resonator according to claim 1 further comprising a dielectric material overlies at least a portion of the conductive member and filling at least a portion of the gap (the dielectric material covers a portion of the gap as gap 16 is non-conductive – see figure 2a-2b – Blank).
Regarding Claim 8, Blank in view of Tsuzuki in view of Abdo disclose the resonator according to claim 1 wherein a plurality of adjacent path segments and reversals define an 
Regarding Claim 9, Blank in view of Tsuzuki in view of Abdo disclose the resonator according to claim 1 wherein the path comprises at least 8 changes of direction [see item 1210, figure 12 – Tsuzuki].
Regarding Claim 11, Blank in view of Tsuzuki in view of Abdo disclose the resonator according to claim 1 wherein a largest transverse dimension of the opening is no greater than a minimum width of the gap [see figure 2a – Blank].
Regarding Claim 13, Blank in view of Tsuzuki in view of Abdo disclose a system for at least one of measuring and changing a quantum state of one or more qubit [item 410, figure 4a] (col. 1, lines 13-18; col. 9, lines 23-26 – Abdo) comprising: 
the resonator according to claim 1 (see claim 1 rejection above); 
a sample [item 64, figure 4 – Blank] positioned at least partially within the opening [see figure 1a-2d in view of figure 4 – Blank]; 
an external source of a magnetic field [item 80, figure 4 – Blank] (col. 11, lines 5-10) applicable to the resonator [item 10, figure 4 – Blank], and a source of electromagnetic radiation [item 26, figure 1a-1c - Blank] applicable to the resonator [item 10, figure 4 - Blank] (col. 8, lines 56-59 – Blank) and having a frequency selected to induce a resonance in the sample (col. 3, lines 28-32 - Blank).

Regarding Claim 17, Blank discloses a resonator [item 10, figure 4] for coupling electromagnetic radiation to a sample [item 64, figure 4] (see abstract; col. 1, lines 11-15 – discloses exciting the sample by “coupling” electromagnetic waves), the resonator [item 10, figure 1a-1c and 4] comprising: 
an electrically conductive member [item 12, figure 1a-2d] (col. 7, lines 19-31) defining a surface [see figure 2a-2d], the member [item 12, figure 1a-2d] having an area and external boundary about the area on the surface [see figure 2a-2d], the conductive member having a thickness substantially perpendicular to the surface (col. 7, lines 19-23); 
an opening [see figure 1a-2d - @ gap 16] for receiving the sample [item 64, figure 4], the opening [@ gap 16, figure 2a] extending entirely through the thickness [see figure 2a]; and 
a continuous elongated gap [item 16, figure 2a] extending entirely through the thickness (col. 7, lines 19-23) and along a path joining the opening to the boundary [see figure 2a], a width of the gap and a length of the path defining a capacitance of the resonator [item 10, figure 4] (col. 16, lines 42-47).
Blank fails to disclose the elongated gap in the member defining a continuous convoluted path and wherein the loop-gap resonator comprises an electrically conductive member; wherein the opening comprises an opening through the member defining an inductive loop in the member; wherein the continuous convoluted path comprises a plurality of path segments and changes of direction therebetween, wherein the electrically conductive member comprises a plurality of legs, wherein electrical current flows in opposite directions along alternate legs within the plurality of legs, thereby causing the corresponding magnetic fields to cancel out to a first order, whereby parasitic inductance of the resonator is minimized.
However, Tsuzuki does disclose a resonator [item 1200, figure 12] with a conductive loop [item 1202, figure 12] forming an inter-digital capacitor [item 1210, figure 12] with a 
As Blank discloses that “layer 12 and gap 16 can have many shapes.  Some shapes, which are suitable for the present embodiments, are illustrated in FIGS. 2A-D. It is to be understood that the dimensions shown on FIGS. 2A-C are exemplary dimensions which may be employed in some embodiments of the present invention but are not to be considered as limiting the scope of the present invention in any way,” it would have been obvious to modify the elongated gap shape of Blank in view of the elongated gap in the conductive member defining a continuous convoluted path as taught by Tsuzuki so that wherein the continuous convoluted path comprises a plurality of path segments and changes of direction therebetween, wherein the electrically conductive member comprises a plurality of legs, wherein electrical current flows in opposite directions along alternate legs within the plurality of legs, thereby causing the corresponding magnetic fields to cancel out to a first order, whereby parasitic inductance of the resonator is minimized in order to advantageously to provide a resonator with reduced parasitic coupling as taught by Tsuzuki (col. 1, lines 50-54).
Blank in view of Tsuzuki fail to disclose wherein the sample being on the scale of a quantum object embodying a qubit.
However, Abdo does disclose a resonator with sample, wherein the sample on the scale of a quantum object embodying a qubit [item 410, figure 4a] (col. 1, lines 13-18; col. 9, lines 23-26).
It would have been obvious to one modify the resonator of Blank in view of Tsuzuki to include the sample being that of a qubit as taught by Abdo in order to advantageously provide measurement techniques of sensitive quantum systems operating in the microwave domain, as taught by Abdo (col. 1, lines 6-12).
Regarding Claim 18, Blank in view of Tsuzuki in view of Abdo disclose the resonator according to claim 17, wherein the surface is planar [see figure 1a-1c – Blank].
Regarding Claim 19, Blank in view of Tsuzuki in view of Abdo disclose the resonator according to claim 17, wherein one or more of the changes of direction comprises a reversal of direction between adjacent segments [See item 1210, figure 12 – Tsuzuki].
Regarding Claim 20, Blank in view of Tsuzuki in view of Abdo disclose the resonator according to claim 17 wherein the path comprises an interdigitated structure (col. 6, lines 47-52 - Tsuzuki) [see item 1210, figure 12 – Tsuzuki] in the conductive member [item 1202, figure 12 – Tsuzuki]. 
Regarding Claim 21, Blank in view of Tsuzuki in view of Abdo disclose the resonator according to claim 1 further comprising a dielectric material, wherein the dielectric material fills at least a portion of the gap (the dielectric material covers a portion of the gap as gap 16 is non-conductive
Regarding Claims 22/24, Blank in view of Tsuzuki in view of Abdo disclose resonator of claim 1/17, wherein the sample consists of a single magnetic molecule (col. 2, line 67- col. 3, line 2 – Abdo).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 9,194,922 B2), herein referred to as Blank, in view of Tsuzuki et al. (US 7,181,259 B2), herein referred to as Tsuzuki, in view of Abdo (US 9,589,236 B1), as applied to Claim 1, in further view of Rinard et al. (Loop-Gap Resonators), herein referred to as Rinard.
Regarding Claim 5, Blank in view of Tsuzuki in view of Abdo disclose the resonator according to claim 1.
Blank in view of Tsuzuki in view of Abdo fail to disclose wherein the length of the convoluted path is substantially proportional to a capacitance of the resonator and a width of the gap is substantially inversely proportional to a capacitance of the resonator
However Rinard discloses wherein the length of the convoluted path is substantially proportional to a capacitance of the resonator and a width of the gap is substantially inversely proportional to a capacitance of the resonator (Rinard - page 24, 3rd full paragraph, lines 1-4 – the capacitance can be increased by increasing area but decreasing gap spacing – the length corresponds to an increase in capacitance and the width corresponds to an decrease in capacitance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the resonator of Blank in view of Tsuzuki in view of Abdo to include the proportional capacitance teachings of Rinard for the advantageous benefit . 
Claim 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo (US 9,589,236 B1), in view of Blank et al. (US 9,194,922 B2), herein referred to as Blank, in view of Tsuzuki et al. (US 7,181,259 B2), herein referred to as Tsuzuki.
Regarding Claim 14, Abdo discloses a method for at least one of measuring and changing a quantum state of a sample on the scale of a quantum object embodying a qubit (col. 1, lines 6-18; col. 9, lines 23-26), the method comprising: 
positioning at least a portion of the sample [item 410, figure 4a] within a resonator [item 415, figure 4a], and detecting a resonance signal [item 450, figure 4a] from the sample [item 410, figure 4a] (col. 10, lines 16-31).
Abdo fails to disclose the resonator being a loop-gap resonator and the sample being placed in an opening of said resonator, the loop-gap having a capacitance defined by a convoluted gap extending between the opening and an outer edge of the resonator; simultaneously exposing the sample to a magnetic field and electromagnetic radiation.
 However, Blank does disclose a resonator being a loop-gap resonator (col. 7, lines 33-36) and the sample [item 64, figure 4] being placed in an opening of said resonator [item 10, figure 4], the loop-gap having a capacitance defined by a gap (col. 16, lines 42-47) extending between the opening [see gap 16 for opening, figure 1a-2d] and an outer edge of the resonator [item 10, figure 4; see figure 2a-2d]; 
simultaneously exposing the sample to a magnetic field [via item 80, figure 4] (col. 11, lines 5-10) and electromagnetic radiation [via 26, figure 1a-1c] (col. 8, lines 56-59 – Blank).
Blank fails to disclose the elongated gap in the member defining a continuous convoluted path and wherein the loop-gap resonator comprises an electrically conductive member; wherein the opening comprises an opening through the member defining an inductive loop in the member; wherein the continuous convoluted path comprises a plurality of path segments and changes of direction therebetween, wherein the electrically conductive member comprises a plurality of legs, wherein electrical current flows in opposite directions along alternate legs within the plurality of legs, thereby causing the corresponding magnetic fields to cancel out to a first order, whereby parasitic inductance of the resonator is minimized.
However, Tsuzuki does disclose a resonator [item 1200, figure 12] with a conductive loop [item 1202, figure 12] forming an inter-digital capacitor [item 1210, figure 12] with a continuous convoluted path [see item 1210, figure 12] (col. 2, lines 18-23; 30-33) and wherein the continuous convoluted path [see item 1210, figure 12] comprises a plurality of path segments and changes of direction therebetween [see item 1210, figure 12], wherein the electrically conductive member [item 1202, figure 12] comprises a plurality of [see item 1210, figure 12], wherein electrical current flows in opposite directions along alternate legs within the plurality of legs (col. 6, lines 53-60), thereby causing the corresponding magnetic fields to cancel out to a first order (col. 6, lines 60-61), whereby parasitic inductance of the resonator is minimized (col. 6, line 67- col. 7, line 1).
As Blank discloses that “layer 12 and gap 16 can have many shapes.  Some shapes, which are suitable for the present embodiments, are illustrated in FIGS. 2A-D. It is to be understood that the dimensions shown on FIGS. 2A-C are exemplary dimensions which may be employed in some embodiments of the present invention but are not to be considered as 
It would have been obvious to one modify the method of Abdo to include the resonator of Blank in view of Tsuzuki to provide a method for at least one of measuring and changing a quantum state of one or more qubit via measurement techniques of sensitive quantum systems operating in the microwave domain in order to advantageously improve the lifetime of qubits in order to allow their calculations to take place before information is lost due to decoherence of the qubits, as taught by Abdo (col. 1, lines 6-12; 25-31).
Regarding Claim 23, Blank in view of Tsuzuki in view of Abdo disclose resonator of claim 14, wherein the sample consists of a single magnetic molecule (col. 2, line 67- col. 3, line 2 – Abdo).
Claim 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo (US 9,589,236 B1), in view of Blank et al. (US 9,194,922 B2), herein referred to as Blank, in view of Tsuzuki et al. (US 7,181,259 B2), herein referred to as Tsuzuki, as applied to Claim 14, in further Luzinski et al. (US 2018/0343042 A1), herein referred to as Luzinski.
Regarding Claim 26, Abdo in view of Blank in view of Tsuzuki disclose method of claim 14, wherein the change of direction therebetween are even in number, thereby supporting cancellation of magnetic fields along adjacent ones of the plurality of legs.
Abdo in view of Blank in view of Tsuzuki fail to disclose wherein change of direction therebetween are even in number, thereby supporting cancellation of magnetic fields along adjacent ones of the plurality of legs.
However, Luzinski does disclose wherein change of direction therebetween are even in number, thereby supporting cancellation of magnetic fields along adjacent ones of the plurality of legs (see figure 16a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the resonator of Abdo in view of Blank in view of Tsuzuki to include the gap width teachings of Luzinski for the advantageous benefit of producing a loop-gap resonator with high pass characteristics as taught by Luzinski (para. 0101). 

Regarding Claim 29, Abdo in view of Blank in view of Tsuzuki disclose method of claim 14. 
Abdo in view of Blank in view of Tsuzuki fail to disclose wherein at least a portion of the length of the elongated gap has a gap width of less than 10 nanometers; and wherein the opening is less than 10 nanometers wide.
However, Luzinski does disclose wherein at least a portion of the length of the elongated gap has a gap width of less than 10 nanometers and wherein the opening is less than 10 nanometers wide (para. 0101 – 10 nanometers is the equivalent of 0.01 micrometers – Luzinski suggested the gap 118 - which is also an opening as a vertical gap - being about 0.0001 mm to 2mm, thus, all gap widths of 0.01 micrometers or less are taught).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the resonator of Blank in view of Tsuzuki in view of Abdo to include the gap width teachings of Luzinski for the advantageous benefit of producing a loop-gap resonator with high pass characteristics as taught by Luzinski (para. 0101). 
Claims 25, 27-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 9,194,922 B2), herein referred to as Blank, in view of Tsuzuki et al. (US 7,181,259 B2), herein referred to as Tsuzuki, in view of Abdo (US 9,589,236 B1), as applied to Claim 1, in further Luzinski et al. (US 2018/0343042 A1), herein referred to as Luzinski.
Regarding Claims 25/27, Blank in view of Tsuzuki in view of Abdo disclose the resonator of claims 1/17.
Blank in view of Tsuzuki in view of Abdo fail to disclose wherein change of direction therebetween are even in number, thereby supporting cancellation of magnetic fields along adjacent ones of the plurality of legs.
However, Luzinski does disclose wherein change of direction therebetween are even in number, thereby supporting cancellation of magnetic fields along adjacent ones of the plurality of legs (see figure 16a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the resonator of Blank in view of Tsuzuki in view of Abdo to include the gap width teachings of Luzinski for the advantageous benefit of producing a loop-gap resonator with high pass characteristics as taught by Luzinski (para. 0101). 
Regarding Claims 28/30, Blank in view of Tsuzuki in view of Abdo disclose the resonator according to claim 1/17.
Blank in view of Tsuzuki in view of Abdo fail to disclose wherein at least a portion of the length of the elongated gap has a gap width of less than 10 nanometers and wherein the opening is less than 10 nanometers wide.
However, Luzinski does disclose wherein at least a portion of the length of the elongated gap has a gap width of less than 10 nanometers and wherein the opening is less than 10 nanometers wide (para. 0101 – 10 nanometers is the equivalent of 0.01 micrometers – Luzinski suggested the gap 118 - which is also an opening as a vertical gap - being about 0.0001 mm to 2mm, thus, all gap widths of 0.01 micrometers or less are taught).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the resonator of Blank in view of Tsuzuki in view of Abdo to include the gap width teachings of Luzinski for the advantageous benefit of producing a loop-gap resonator with high pass characteristics as taught by Luzinski (para. 0101). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to resonator devices for use in quantum measurement systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        

/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866